CATES, Presiding Judge.
Second degree murder: sentence, twenty years in the penitentiary.
Rule A, 49 Ala.App. XXI has not been complied with.
The State’s case rests on circumstantial evidence, including the appellant’s flight-part way in the deceased’s car. See Cobern v. State, 273 Ala. 547, 142 So.2d 869.
*291Circumstantial evidence may afford the basis for a conviction in criminal cases. Ala.Dig. Criminal Law 563. In a homicide case we stated the principle in Payne v. State, 48 Ala.App. 401, 265 So.2d 185.
We have considered the entire record under Code 1940, T. 15, § 389, including the following:
a) The clerk’s certificate;
b) The court reporter’s certificate;
c) The statement of the organization of the court ( — but see Supreme Court Rule 52);
d) The indictment (caption, charge, conclusions, and required endorsements) ;
e) Judgment entry (arraignment, presence of counsel, empanelling of jury, verdict, adjudication of guilt, allocutus, sentence and notice of appeal) ; and
f) Each ruling of the trial judge adverse to the appellant, including without limitation the written charges refused appellant.
From this examination we conclude the judgment below should be
Affirmed.
All the Judges concur.